PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,651,369
Issue Date: 18 Feb 2014
Application No. 13/868,071
Filing or 371(c) Date: 22 Apr 2013
Attorney Docket No. Leigh-33 CON2


:
:	DECISION ON PETITION
:
:
:


This is a request for clarifying information regarding the petition requesting the acceptance of a fee deficiency submission, filed under 37 CFR 1.28, on February 28, 2022.  
On February 23, 2016; May 6, 2016; July 13, 2016; July 15, 2016; July 25, 2016; October 18, 2016; January 18, 2017; February 6, 2017; March 13, 2017; March 15, 2017; April 14, 2017; April 19, 2017; April 28, 2017; October 30, 2017; November 15, 2017; November 27, 2017; December 19, 2017; January 12, 2018; March 29, 2018; April 17, 2018; April 18, 2018; May 9, 2018; May 14, 2018; July 3, 2018; July 5,2018; July 20, 2018; July 24, 2018; July 30, 2018; August 8, 2018; August 9, 2018; August 13, 2018; August 21, 2018; August 27, 2018; 
August 30, 2018; September 5, 2018; September 21, 2018; September 26, 20918; October 11, 2018; October 17, 2018; November 8, 2018; December 31, 2018; July 9, 2019; November 13, 2019; November 20, 2019; April 16, 2020; April 23, 2020; and October 20, 2021, paper(s) were filed indicating that there is a district court proceeding which involves this patent. 

In order to receive a decision on the petition filed on February 28, 2022, petitioner is required to respond to this notice with the following information: 1) a confirmation or denial that the district court proceeding is ongoing; 2) an identification of any other ongoing court proceeding(s) which involve this patent; 3) for any ongoing court proceeding identified in this notice or in the response, petitioner should additionally confirm that a) the court(s) has/have been alerted that the petition was filed and b) that the court(s) does/do not object to the USPTO issuing a decision on the petition filed February 28, 2022; and 4) any other information including any documents or other evidence that may reasonably be deemed material to the decision on the petition.
Telephone inquiries concerning this notice may be directed to Anna Pagonakis at 
(571) 270-3505.


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Office of Petitions